Citation Nr: 1228696	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  03-34 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Prior to May 7, 2007, entitlement to a rating in excess of 20 percent for residuals of a right femur fracture.

2.  From May 7, 2007, entitlement to a rating in excess of 30 percent for residuals of a right femur fracture with avascular necrosis prior to March 8, 2010 and (post total hip replacement (THR)) from May 1, 2011 to the present.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1984 to June 1988, with and apparently from September 1989 to May 1997until.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In July 2008, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  In September 2008 and in June 2010, these matters were remanded for further development.

Following the Board's June 2010 remand, the RO (in April 2012) issued a rating decision granting service connection for avascular necrosis effective May 7, 2007, and rated 30 percent in a consolidated rating encompassing both the avascular necrosis and the previously service connected residuals of a right femur fracture, also effective May 7, 2007.  From March 8 2010 until May 1, 2011 the consolidated disability was rated 100 percent (for convalescence following surgery and at the rate provided under the schedular criteria following THR); therefore, that period of time is not for consideration by the Board.  The issues are characterized accordingly. 

A July 2012 written brief from the Veteran's representative expresses concern regarding VA's characterization of the Veteran's active duty service dates.  This matter has no bearing on the issue(s) at hand.  It is referred to the RO for clarification/any appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.

REMAND

The Board notes that the Veteran's claim has been pending since 2001, and that there were previous remands for development of the record.  While delay stemming from yet another remand is regrettable, the Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159.  [The Board observes that previous remands have resulted in development that produced determinations favorable to the Veteran,]

In March 2010 underwent a THR procedure.  He now has a 30 percent rating assigned for the hip disability effective from May 1, 2011.  This rating was assigned based on a September 2010 VA examination, conducted nearly 8 months prior to the expiration of the period during which a total rating was assigned under 38 C.F.R. § 4.71a, Code 5054 (and perhaps before the disability has stabilized following the THR surgery).  Based on argument presented he allesges disability and impairment beyond that reflected by the 30 percent (minimum post-replacement schedular criteria) now assigned.  A contemporaneous VA examination is clearly indicated.

Notably, the Veteran has not been receiving VA treatment for the disability at issue.  Consequently, for a complete history of the disability (such as is needed for rating encompassing an extended period of time) it is imperative that complete private treatment records be secured for consideration.  The Board has twice previously remanded this case, primarily to afford the Veteran an examination addressing whether his avascular necrosis was secondary to right femur fracture residuals (the rating of which precipitated this appeal).  Although the second (more recent) Board for such an examination was in June 2010, it does not appear that record available for the Board's review at that time included a March 2010 statement from the private doctor treating the hip disability (the 2010 statement was date-stamped received at the RO on the last day of March 2010 and again on April 20, 2010.  In any event, this March 2010 statement from Dr. James D. Chlovechok refers to having "been treating [the Veteran] for pain in his right hip, groin, and thigh since May 9, 2007."  The Board additionally notes that at the July 2008 Travel Board hearing the Veteran testified he had consulted with this doctor in May 2008.  He submitted a July 2008 letter from this doctor and treatment records dating from an initial evaluation in May 2007 through March 2008.  As the record shows the Veteran received evaluations/treatment from Dr. Chlovechok's in the years following March 2008, pertinent treatment records remain outstanding.  Such records must be secured.  See 38 C.F.R. § 3.159(c)(1).

The evaluation period for consideration on appeal dates back to a year prior to the veteran's claim for increase received in December 2001.  There are indications that additional private medical records (from earlier portions of the appeal period) may be outstanding.  A May 2007 VA examination report notes that the Veteran showed the examiner a written assessment of his right hip / femur disability authored by Dr. Laura S. Phieffer, dated December 1, 2006; the Veteran further described receiving treatment from Dr. Phieffer, who was identified as an "OSU specialist."  The May 2007 initial evaluation report from Dr. Chlovechok also refers to treatment from this OSU specialist (as well as treatment from a Dr. Al-Quaimi).  At the July 2008 hearing, the Veteran reported seeing Dr. Phieffer for treatment, and explained that he brought the Dr. Phieffer evaluation to his VA examination because he believed it supported his claim for an increased rating.  He further indicated that he believed that the Dr. Phieffer evaluation was included in the claims-file.  The Board's own review of the claims-file (and Virtual VA) does not reveal copies of records from Dr. Phieffer (or any suggestion that such records were previously sought/considered in the adjudication of this matter.  Hence, the pertinent private treatment records from Dr. Phieffer remain outstanding, and must be secured.  

In his July 2008 hearing testimony the Veteran also indicated that he had consulted with his "family doctor" regarding his hip disability; he indicated that this doctor had submitted a letter to VA in connection with this appeal.  It appears that the Veteran was referring to Dr. Mark T. Goggin, who submitted a letter in March 2006; indicating that the Veteran had been his patient since May 1999.  In September 2002 the Veteran submitted treatment records from this private medical covering a period from May 1999 to July 2002.  The March 2006 letter and the Veteran's July 2008 hearing testimony indicate that pertinent treatment continued during key portions of the period on appeal; the record does not include any medical records corresponding to such treatment subsequent to those received with the September 2002 submission.  Consequently, private treatment records from Dr. Goggin must also be secured.  See 38 C.F.R. § 3.159(c)(1).

The Veteran is advised that where evidence (to include identifying information and releases for evidence) requested in connection with a claim for VA benefits is not furnished within one year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify any and all providers of evaluation and/or treatment he has received for his residuals of right femur fracture and right hip disability (including the current avascular necrosis).  The RO must ask the Veteran to provide releases for complete records of all providers identified.  The RO should notify the Veteran that the December 2006 report from Dr. Phieffer that he has referenced on multiple occasions in support of his appeal does not appear to have been included in his claims-file, despite the Veteran's belief that the report was already of record.

The Veteran must specifically provide releases for the complete records of any and all evaluations and/or treatment he received from (a) Dr. James D. Chlovechok [from March 2008 to the present], (b) Dr. Laura S. Phieffer, and (c) Dr. Mark T. Goggin [from July 2002 to the present].

The RO should also specifically ask the Veteran to specify the range of dates during which he received any pertinent treatment for these disabilities from Dr. Al Quaimi (whose name appears in the May 2007 initial evaluation report from Dr. Chlovechok in connection with the disability on appeal).

The RO must secure for association with the claims file the complete clinical records from all sources identified.  If any provider does not respond, the Veteran should be so advised, and reminded that ultimately it is his responsibility to ensure that the private records (and/or clarification from the providers regarding nonexistence of any records sought) are received.

2.  After the record is determined to be complete, the RO should arrange for the Veteran to be examined by an orthopedist to determine the severity of his post-THR right hip disability.  The Veteran's claims file must be reviewed in conjunction with the examination.  All indicated studies should be performed.  Findings (and associated impairment of function) should be described in detail, and must specifically include range of motion studies.  The examiner should note whether the disability results in weakness, pain, and or limitation of motion and if so, whether these are moderate, moderately severe, or markedly severe in extent (citing to the factual data that support the conclusion).  The examiner should explain the rationale for all opinions.

3.  The RO should then readjudicate the claim.  If the benefit sought on appeal remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

